DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Claims 1-20, as originally filed, are pending.  Claims 1-20 have been examined on the merits.
Claim Rejections - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (Chemical Communications, Vol. 53, pp. 5818 and supplement S1-S19; published 4/28/2017), further in view of Liao et al. (Journal of the American Chemical Society, Vol. 139, pp. 6530-6533 and supplement S1-S41; Published 5/1/2017) and He et al. (ACS Applied Materials and Interfaces, Vol. 8, pp. 24517-24524 and supplement S1-23; published 8/31/2016).
Regarding claims 1, 3 and 5, Huang teaches methods for synthesizing zirconium metal-organic frameworks via mechanochemistry of UiO-66 analog nanocrystals (Title). 
Huang teaches metal-organic frameworks (MOFs) are a class of porous crystalline materials composed of organic linkers and inorganic nodes, where because of their extraordinary porosity, makes them suitable for, among others, catalysis and biomedical science (page 5818, column 1, paragraph 1).  Zr-based MOFs, such as UiO-668 (nominal composition: Zr6O4(OH)4(BDC)6; BDC = 1,4-benzene dicarboxylate) featured zirconium oxide cluster (Zr6O8) second building unit (SBU) are known for their high mechanical, chemical, and thermal stabilities (page 5818, column 1, paragraph 1).  
Huang teaches that the mechanochemical synthetic route, in which reactions are triggered or maintained by a mechanical force, has gained more popularity as a greener approach than solution-based routes since energy is transferred between the solid-phase reactants rather than in a bulk solution medium, where energy transfer via this strategy is more effective and direct (page 5818, column 2, paragraph 2).  
Huang also teaches that for the synthesis of UiO-66 analogs using a mechanochemical approach such as liquid-assisted grinding provides an additional 
Regarding claims 1, 6 and 7, Huang teaches mechanochemical reactions could be assisted by a nominal amount of solvent, termed liquid-assisted grinding (LAG; η: the ratio of the liquid volume to the weight of reactants, μL per mg), to obtain a homogeneous phase of the reactants within a micro-environment (page 5818, column 2, paragraph 2).  Huang teaches that these methods are nearly solvent free (η<1) and display effective energy conduction, providing advantages including simple purification, high yields, and rapid completion (page 5818, column 2, paragraph 2).  Huang also teaches that the mechanochemical route utilizing trace amounts of methanol was successfully used to obtain UiO-66 and its analogs (page 5818, column 2, paragraph 2; Table 1).
Huang also teaches a green and rapid chemical synthesis of the UiO-66 analog, UiO-66-F4, via LAG (η = 0.62), using nanopure water and the organic linker BDC-F4, which is selected because of its good solubility in water (page 5818, column 2, paragraph 3; Scheme 1).  

    PNG
    media_image1.png
    431
    727
    media_image1.png
    Greyscale

Regarding claims 1, 3, 5, 7, 8, 13 and 14, Huang teaches that UiO-66-F4 can be obtained in merely 3 minutes (180 seconds) upon application of a mechano-frequency of 
Regarding claims 1, 3, 5 and 18, Huang teaches that pre-assembled zirconium-oxo-hydroxy methacrylate clusters (Zr-cluster; metal precursors) were mixed with various BDC derivatives (2-aminoterephthalic acid (BDC-NH2), 2-bromoterephthalic acid (BDC-Br), and BDC-F4), followed by the addition of trace amounts of nanopure water (a solvent) under mechano-grinding at 30 Hz (page 5819, column 1, paragraph 2).  Huang teaches that the solubility of the BDC-derivative linkers in water was investigated to determine the optimal conditions for the synthesis of UiO-66 by LAG (liquid assisted grinding; page 5819, column 1, paragraph 2).  LAG was carried out for 15 min using BDC and its derivatives (2-aminoterephthalic acid (BDC-NH2), 2-bromoterephthalic acid (BDC-Br), and BDC-F4), where the solubility in water differed for each analogue (page 5819, column 1, paragraph 2; Table S1, Supplement). 
Regarding claims 1, 3, 5-7, 10 and 11, Huang also teaches that optimizations and synthesis of UiO-66-type frameworks by liquid-assisted grinding (LAG) were performed (Supplemental page S3, paragraphs 2 and 3).  The optimizations of UiO-66 type structure were carried out using BDC and BDC derivatives (BDC-NH2, BDC-Br and BDC-F4) by placing a mixture of Zr-cluster (25 mg, 0.0147 mmol) and selected BDC derivative (0.0882 mmol) in the presence of nanopure water (equal to 28.5 μL) into a 25 mL Teflon jar with a 28.0-gram zirconia ball (Supplemental page S3, paragraphs 2 and 3).  Then, the mixture was ground for 15 min in a Retsch MM400 mill at 30 Hz (Supplemental page S3, paragraphs 2 and 3). After that, the as-synthesized product was washed three times with 
With regard to claim 10, Huang teaches the use of a zirconia milling ball in the process, with regard to a plurality of grinding balls, this is a duplication of parts where although the reference did not disclose a plurality of grinding balls, as noted in MPEP § 2144.04(VI)(B), mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Although Huang teaches the mechanochemical grinding process to provide the metal organic frameworks, where MOFs makes them suitable for catalysis and biomedical science in which UiO-66 analogs using liquid-assisted grinding provides an additional avenue for converting biomolecules or metal nanoparticles into MOFs as composites for applications catalysis, Huang does not explicitly teach that an enzyme is encapsulated by the MOF, and does not teach that weight ratio of the enzyme to MOF.  Further, Huang does not teach an enzyme as claimed in claim 2.
Liao teaches an enzyme maintains its biological function under a wider range of conditions after being embedded in metal−organic framework (MOF) microcrystals via a de novo approach (Abstract).  This enhanced stability arises from confinement of the enzyme molecules in the mesoporous cavities in the MOFs, which reduces the structural mobility of enzyme molecules (Abstract).  
Regarding claims 1, 2 and 18, Liao teaches embedding catalase (CAT, an enzyme) into zeolitic imidazolate frameworks (ZIF-90 and ZIF-8; Abstract).  Liao teaches implementing enzymes in industrial applications requires effective immobilization methods to enhance their stability and recyclability (page 6530, column 1, paragraph 1).  de novo approaches expand the selection of MOFs, where in the de novo approach, the MOFs are grown around the enzyme molecules under a mild synthetic condition (Scheme 1), and therefore the selection of MOFs is not restricted by the pore sizes and structures (page 6530, column 1, paragraph 1).  
Scheme 1: De Novo Approach

    PNG
    media_image2.png
    465
    174
    media_image2.png
    Greyscale

Liao teaches that using the de novo approach to embed enzymes in MOF crystals could keep enzymes functional under a wider range of reaction conditions (page 6530, de novo approach, the enzyme molecules are confined in the tight mesoporous cavities left in the MOF crystals by growth of the framework around the enzyme molecules, and that this confinement reduces the structural changes that lead to unfolding (page 6530, column 2, paragraph 1).  
Regarding claims 1, 2, 4, 6-8 and 18-20, Liao teaches that catalase (CAT) was embedded into sodalite (SOD) zeolitic imidazolate frameworks (ZIF-8 and ZIF-90) via a water based mild de novo approach (page 6530, column 2, paragraph 2).  The structure of the composite catalysts (CAT@ZIF) was characterized and the enzyme loading was determined to be 6.0 wt. % (page 6530, column 2, paragraph 2; i.e. the enzyme load was 6%, which is equivalent to a ratio of 1:16.6).
Liao teaches CAT@ZIF-90 was synthesized where zinc nitrate hexahydrate was added into deionized water (D.I. water), where this solution was added to D.I. water in which PVP, ICA (imidazole-2-carboxaldehyde; 480.0 mg) and catalase (CAT) from bovine liver were dissolved (Supplement page S5).  The resultant mixture was stirred for a few minutes, where all reactions were operated at room temperature (Supplement page S5).  Subsequently, the as-synthesized products were collected by centrifugation, washed with excess D.I. water, and vacuum-dried at room temperature (Supplement page S5).  
Liao teaches also teaches that the procedure to obtain CAT@ZIF-8 was similar to the route described for CAT@ZIF-90 with the difference being that the ICA linker of ZIF-90 was replaced with 2-methylimidazole for ZIF-8 (2-mIm, 410.0 mg; Supplement page S5).  After this procedure, the as-synthesized CAT@ZIF-8 was collected by centrifugation, washed with excess D.I. water and vacuum dried at room temperature (Supplement page S5).  

He teaches methods of constructing thermophilic lipase (an enzyme) embedded metal organic frameworks (Title).  He teaches enhancing the activity and stability of enzymes and improving their reusability are critical challenges in the field of enzyme immobilization (Abstract).  He teaches a facile and efficient biomimetic mineralization to embed thermophilic lipase QLM in zeolite imidazolate framework-8 (ZIF-8) (Abstract).  
Regarding claims 1, 19 and 20, He teaches systematic characterization indicated that the entrapment of lipase molecules was successfully achieved during the crystal growth of ZIF-8 with an enzyme loading of ∼72.2 ± 1.88 mg/g lipase@ZIF-8, and the enzymes could facilitate the construction of framework building blocks (Abstract; the enzyme load was ~7.2% which is a ratio of 1:13.8).  
He teaches that the composite lipase@ZIF-8 was observed to possess favorable catalytic activity and stability (Abstract).  The biomimetic mineralization process can be potentially used as an effective technique for realizing the entrapment of biomacromolecules and constructing efficient catalysts for industrial biocatalysis (Abstract).  
He teaches that it is of great significance to develop lipase biocatalysts with excellent properties for manufacturing products (page 24517, column 1, paragraph 1).  He teaches that a biomimetic mineralization approach is used to embed thermophilic lipase QLM in zeolite imidazolate framework-8 (ZIF-8) at room temperature (Scheme 1), 

    PNG
    media_image3.png
    206
    356
    media_image3.png
    Greyscale

Regarding claims 1,3, 4, 6, 7, 13 and 14, He teaches that in the synthetic process, zinc oxide (ZnO), 2-methyl imidazole (HMeIM) and thermophilic lipase QLM with trace ethanol were grinded in an agate mortar for 10 min at room temperature to obtain the enzyme-MOF composite (denoted as lipase@ZIF-8; page 24518, column 1, paragraph 3).  
He teaches that zinc oxide, HMeIM and lipase QLM with trace ethanol were added into an agate mortar in a typical synthesis, which were grinded for 10 min at room temperature (page 24518, column 1, paragraph 3).  The solids were collected, washed, and then dried at room temperature to obtain the enzyme-MOF composite lipase@ZIF-8 (page 24518, column 1, paragraph 3).  He also teaches that enzyme loading values were measured to be 52.9, 72.2, 74.8, and 74.1 mg/g lipase@ZIF-8 for 5, 10, 20, and 30 min grinding time (i.e., grinding times that are within in the ranges disclosed in instant claims 13 and 14), indicating that the grinding time had almost no effects on the enzyme entrapment after 10 minutes (page 24520, column 2, paragraph 2).  He teaches that the 
A person of ordinary skill in the art would have been motivated to combine the teachings of Huang Liao and He for a method to encapsulate enzymes within a metal organic framework (MOF) since Huang, Liao and He teach known mechanochemical synthesis methods utilizing known grinding techniques and MOF composites, Huang teaches MOFs are suitable for use in catalysis and biomedical science applications, Liao teaches implementing enzymes in industrial applications requires effective immobilization methods to enhance their stability and recyclability, that enzymes maintain biological function under a wider range of conditions after being embedded in metal−organic framework (MOF) microcrystals via a de novo approach where catalase is embedded (CAT, an enzyme) into zeolitic imidazolate frameworks (ZIF-90 and ZIF-8), while He teaches methods of constructing enzyme embedded metal organic frameworks where composite lipase@ZIF-8 was observed to possess favorable catalytic activity and stability and such synthesis processes can be potentially used as an effective technique for realizing the entrapment of biomacromolecules and constructing efficient catalysts for industrial biocatalysis.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Huang Liao and He for a method to encapsulate enzymes within a metal organic framework (MOF) since Huang, Liao and He teach known mechanochemical synthesis methods utilizing known grinding techniques and MOF 
With regard to claim 12 and that the grinding frequency ranges from 6-12 Hz, it would have been within the purview of one of ordinary skill in the art to utilize a lower grinding frequency of 6-12 Hz since the combined teachings above teach that the process can utilize equipment at mechano-frequency of 15-30 Hz, as well as hand grinding.  It also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Regarding claims 15-17 and mixing the solvent and a portion of the metal-organic framework precursor by the grinding for a portion of the grinding time to obtain a mixture, what the portion of the metal-organic framework precursor is and the portion of the grinding time, the combined teachings provide different mixing techniques and apportionments.  Further, working up a portion of MOF to enzyme with solvent is considered a change in concentration of the MOF, solvent and/or enzyme.  It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).  It is further noted that such a mixing regimen of 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Huang, Liao and He, as applied to claims 1-8 and 10-20, above, further in view of Wall et al. (U.S. PGPUB 2019/0084926; published 3/21/2019).
The teachings of Huang, Liao and He, above, are herein relied upon.
Although Huang, Liao and He teach the use of equipment such as milling balls and jars in the mechanochemical grinding processes to produce an enzyme encapsulated within an MOF, Huang, Liao and He do not teach that the milling (grinding) jar is made of zirconium oxide.
Wall teaches methods for preparing pharmaceutical products such as N-Acetyl Cysteine Amide (N-acetylcysteine amide, NACA) and derivatives thereof (paragraph 3).  Wall teaches that such products include dry blend formulations (paragraph 109). 
Regarding claim 9, Wall teaches investigating the relation between micronization conditions and an initial increase of degradation products (paragraph 110).  Wall teaches that comparing stainless steel and zirconium oxide grinding jars gives a clear indication that steel samples undergo a time dependent increase in degradation products (paragraph 110).  In contrast, Wall teaches that using zirconium oxide jars and balls (i.e., 
A person of ordinary skill in the art would have been motivated to substitute the zirconium oxide milling (grinding) ball(s) and jar of Wall for the grinding jar (vessel) within Huang, Liao and He, since all of the references are within the chemical synthesis field and that Wall teaches that the use of zirconium oxide grinding jars did not lead to an initial increase in degradation products.  
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the zirconium oxide milling (grinding) ball(s) and jar of Wall for the grinding jar (vessel) within Huang, Liao and He, since in doing so would provide an advantage to Huang, Liao and He by providing a better synthesis product with less degradation products by using zirconium oxide milling (grinding) jars and zirconium oxide milling (grinding) ball(s).
As noted, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631